UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 14-1204


DEMETRIUS HERBERT,

                Plaintiff - Appellant,

          v.

OLYMPIA HOTEL MANAGEMENT, LLC,

                Defendant - Appellee.



Appeal from the United States District Court for the Western
District of Virginia, at Charlottesville.      Norman K. Moon,
Senior District Judge. (3:13-cv-00015-NKM-RSB)


Submitted:   May 22, 2014                         Decided: May 28, 2014


Before TRAXLER,   Chief     Judge,   and   HAMILTON   and   DAVIS,   Senior
Circuit Judges.


Affirmed by unpublished per curiam opinion.


Demetrius Herbert, Appellant Pro Se. Crystal L. Tyler, JACKSON
LEWIS PC, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Demetrius Herbert appeals the district court’s order

denying relief on his complaint filed pursuant to Title VII of

the Civil Rights Act of 1964.         We have reviewed the record and

find   no   reversible    error.     Accordingly,    we   affirm   for    the

reasons stated by the district court.          Herbert v. Olympia Hotel

Mgmt., LLC, No. 3:13-cv-00015-NKM-RSB (W.D. Va. Feb. 4, 2014).

We   dispense   with   oral   argument   because    the   facts   and   legal

contentions     are   adequately   presented   in   the   materials     before

this court and argument would not aid the decisional process.



                                                                   AFFIRMED




                                     2